IN THE SUPREME COURT OF TEXAS

                                 No. 06-0565


                     IN RE  PAH CO. AND PETER A. HALMOS


                      On Petition for Writ of Mandamus


ORDERED:

      1.    Relators' motion for temporary relief, filed July  6,  2006,  is
granted in part.  The Order Granting  Plaintiff's  Motion  to  Compel  dated
March 13,  2006,  in  Cause  No.  04-05208-I,  styled  Bombardier  Airospace
Corporation v. Peter A. Halmos  (individually  and  doing  business  as  PAH
Corporation), in the 162nd Judicial District Court of Dallas County,  Texas,
is stayed as to the part of the order compelling responses  to  Request  for
Production No. 22 of Plaintiff's Second Request for Production of  Documents
and Interrogatory No. 6 of Plaintiff's First Set  of  Interrogatories.   All
other relief requested in the motion for temporary relief is denied.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this the 24th day of July, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Gena Pelham, Deputy Clerk